 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Allied Industrial Workers of Amer-ica,AFL-CIO, or in any other labor organization of our employees,by dis-charging employees,or by discriminating in any other manner in regard totheir hire or tenure of employment,or any term or condition thereof.WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of the right to self-organization,to form, join, or assistthe above-named labor organization or any other labor organization,to bar-gain collectively through representative of their own choosing,and to engagein other concerted activities for the purposes of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities.WE WILL offer to James N. Lott immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniorityor other rights and privileges,and make him whole for any loss of pay sufferedas a result of the discrimination against him.All our employes are free to become or remain or refrain from becoming orremaining members of the above-named or any other labor organization.COUNCILMANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate with the Board's Regional Office, Seventh Floor,Falls Building,22 North Front Street, Memphis, Tennessee,38103, Telephone No.Jackson 7-5451, if they have any questions concerning this notice or compliancewith its provisions.Superex Drugs, Inc., and Superex Drugs of Kentucky,Inc.andRetail Store EmployeesUnion, Local1099,Retail Clerks Inter-national Association,AFL-CIO.Case No. 9-CA-2741. June26, 1963DECISION AND ORDEROn March 29, 1963, Trial Examiner David London issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,143 NLRB No. 20. SUPEREX DRUGS, INC., & SUPEREX DRUGS OF KENTUCKY 111and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.I In his Intermediate Report, the Trial Examiner inadvertently refers to a quote fromthe testimony of employee Judith Miller as being from the testimony of Store ManagerPaul Ruwe.We hereby correct this inadvertent error by striking the word "testimony,"page 114, and substituting the word "statement" in hen thereof.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Retail Store Employees Union, Local 1099,Retail ClerksInternational Association,AFL-CIO,herein called the Union, the General Counselof the Board,acting through the Regional Director for the Ninth Region,issued acomplaint dated January 11, 1963, against Superex Drugs, Inc., and Superex Drugsof Kentucky,Inc.The complaint alleges that on or about July 6, 1962, Respond-ent interfered with,restrained,and coerced its employees by conduct specificallyalleged, and that on or about November 17, 1962, Respondent discharged its em-ployees Augusta Louise Crain and Judith Ann Miller, because of organizationalactivitiesby the Union among Respondent'semployees,and/or because of theirsympathy for,membership in, or activities on behalf of,the Union.By its answer,Respondent denied the commission of any unfair labor practices.Pursuant to notice,a hearing was held beforeTrialExaminer David London atCincinnati,Ohio, on February 13 and 14, 1963.All parties appeared by counseland were afforded full opportunity to be heard and to examine and cross-examinewitnesses.All parties thereafter filed briefs which have been carefully considered.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSuperex Drugs, Inc., and Superex Drugs of Kentucky, Inc., are Ohio corpora-tions engaged in the operation of retail drugstores in the States of Ohio andKentucky, respectively.'During the year preceding the filing of the complaintherein, each of said corporations had gross sales in their various stores in excessof $500,000.During that same period, each corporation purchased and receivedmerchandise of a value in excess of $50,000 which was shipped in interstate com-merce to the said stores in Ohio and Kentucky directly from points outside of saidStates.At all times material herein, Superex Drugs, Inc., and Superex Drugs ofKentucky, Inc., were wholly owned subsidiaries of, and operated by, the KrogerCo., an Ohio corporation.At all times material herein, Respondent has beenan employer as defined in Section 2(2) of the Act, engaged in commerce and inoperations affecting commerce, as defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 1099, Retail Clerks International Associa-tion,AFL-CIO,isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESRespondent owns and operates a chain of drugstores in the greater Cincinnatiarea, including a store at Covington, Kentucky, where the events with which weare concerned took place.The Covington store was opened on or about Novem-ber 1, 1961, at which time, Louise Crain, one of the alleged discriminatees herein,was employed as a cosmetician and was thereafter retained in that capacity until1 Throughout the proceeding, the parties have uniformly referred to the two Superexcorporations in the singular,as Respondent,and I have followed that practice herein. 112DECISIONS OF NATIONAL LABOR RELATIONS HOARDshe was discharged on November 17, 1962. She joined the Union in the latterpart of May 1962, talked to the other girls employed there during "breaks" orthe lunch hour, and got "signed union cards" from 6 to 10 of the approximately15 employees at that store.Pursuant to a consent-election agreement between Respondent and the Union,an election was conducted on July 6, 1962, among a unit of Respondent's em-ployees at Covington and three other stores in the greater Cincinnati area whichelection was lost by the Union by a margin of four votes, with four additional un-opened and challenged ballots.Crain served as an observer for the Union atthat election.Following the filing, by the Union, of timely objections to conductof Respondent affecting the results of the election, the Board's Regional Directorfor the Ninth Region, on September 12, filed his report sustaining that objectionand recommending to the Board that the foregoing election be set aside.On No-vember 7, 1962, the Board adopted the Regional Director's report and recommenda-tions, set the election aside, and ordered that another election be conducted.Atthe second election, held on November 30 following the discharge of Crain andMiller, the Union again lost, this time by a margin of eight votes, with five unopened,challenged ballots?As indicated above, Crain was discharged on November 17.Respondent con-tends that she was discharged for failing to comply with a company rule or policyrequiring employees to fill out an "employee purchase slip" covering a purchasemade by her during the evening before under the circumstances detailed immediatelybelow.About 9:50 p.m. on November 16, Crain purchased a necklace and a magazine,and paid the full retail price thereof, approximately $1.50, to Cashier Judith Miller,the other alleged discriminatee herein.Paul J. Ruwe, the store manager, whowas standing within 3 feet, admitted that he saw Crain make the purchase at Miller'sregister, but denied that he knew whether or not an employee purchase slip hadbeen made out.On the following morning, in checking the employee purchase slips of the previousday, he noticed that there was no slip for Crain's purchase of the night before.He testified that because he had seen the purchase being made at Miller's cashregister, he called both girls to his office.There, he asked Crain whether she hadmade a purchase the night before and asked Miller whether she had rung up thesale.Both girls answered that they had .3Ruwe asked why the sale was not written up and Crain replied that it was becauseshe had not taken any discount on the purchase, a fact verified by Miller .4WhenRuwe remonstrated that the purchase had, nevertheless, to be written up, Crainasked whether that was so if she didn't take a discount and had paid the full pur-chase price.Ruwe replied in the affirmative and that he"thought[she] knew that."Both girls denied knowing that they were required to do so when no discount wasallowed.Crain told him she "was sorry, that [she] didn't know or [she] wouldn'thave done it, and wouldn't do it again without writing up the purchase," addingthat she was certain "the other girls were unaware that they had to write upmerchandise if they did not take a discount."Ruwe several times stated "hedidn't know what he was going to do," and then suddenly turned around and firedboth girls.Concluding FindingsThe record abundantly establishes, and Respondent does not deny, that it hadknowledge of Crain's union membership or activity.Her role as an observer forthe Union at the election of July 6 precludes any contention to the contrary.And,in a conversation with Crain about a week later, James Hardesty, then the storemanager, told her that he knew she had been working for the Union and that shewas going to be the observer for the Union at the election.On the other hand, it is undenied that Respondent, as was its legal right, wasopposed to the Union's entry into the Covington store.Thus, it was undenied thatinMay 1962, Hardesty told Crain that the union representative had been in thestore but that he, Hardesty, "didn't want a union in the store, he didn't feel that2The facts pertaining to both elections were either stipulated at the hearing, or havebeen officially noted by me from the Board's file in the representation proceeding, CaseNo 9-RC-5019.8Respondent concedes that no question of dishonesty was involved.4It was Respondent's policy to give its employees an established discount on certainmerchandise purchased in the store.However, no discount was allowed on magazines andseveral other small items. SUPEREX DRUGS, INC., & SUPEREX DRUGS OF KENTUCKY 113[the employees] needed one."And, on the day of the first election, July 6, Hardesty,in his office, told employee Jayne Pugh, in a private interview, that he had "tried tobe fair" with the girls, that he didn't see how a union could help them any more,and that if the Union got in they "might have to punch in and out on a timecard,for breaks [and that] things would not be as easy as they were." By that threatRespondent violated Section 8(a) (1) of the Act.I have no hesitation in finding that Respondent sought to maintain a record-keeping system which reflected employee purchases. S. W. Stephens, director ofdrug operations for the Kroger Co., testified that among the reasons for establish-ing such a system was that in "most" of the 48 drugstores presently operatedthroughout the United States by the various drugstore subsidiaries of the Kroger Co.,the leasing arrangements excepted employee purchases from a rental based on apercentage of gross salesThe system was also designed to aid in determining thereason for inventory shrinkage,5 and to what extent employees were patronizingRespondent by the purchase of its merchandise.The policy was reduced to writing,made a part of its operating manual, and distributed to the managers of each store,including the Covington store. In pertinent part that policy statement read asfollows:SUPEREx DRUGSEmployee Purchases:1.All employee purchases must be entered on form 1351-5 Employee Pur-chase Slip, except for purchases of newspapers, magazines, candy bars, singlepacks of cigarettes and cigars.2.Employees are to do their shopping before or after work hours, duringbreaks or during lunch periods.They will place their purchases in a designatedarea and an authorized employee will prepare form 1351-5.Considerable testimony was received pertaining to the extent that the need forenforcement of the policy under consideration was discussed at a national meeting,conducted by Stephens, of the five district managers covering the Nation which meet-ings was held on October 16, 1962. It was also discussed at a meeting on October 17between Hoskins, district manager of the Cincinnati area operations, and Ruwe, theCovington manager.Without minimizing the effect that thesemanagement con-ferenceshad on the decision to discharge Crain and Miller, and being fully mindfulof that testimony, I nevertheless, in view of Crain's and Miller's disclaimer of knowl-edge of the breadth of that policy, deem of equal, if not greater, relevance andsignificance the extent to whichthese two employeeshad knowledge of the scopeof that policy.As previously indicated, both Crain and Miller believed that the policy did notcover sales where the full retail purchase price was paid by the employee.Hardestytestified that at a group meeting of employees whenthe store was first opened,he exhibited "every store form and explained their use and function," including theemployee purchase slip, and that he explained that the latter "slips were to be usedfor all purchases excluding single candy bars and single packs of cigarettes." 6Because these slips had separate columns for the "retail" price of the articlepurchased and another for the "employee cost," it could reasonably be concludedby Crain that the slips were to be used only when an employee discount was takenIn any event, no testimony was offered that Hardesty made it clear, or specificallymentioned, that the slips were to be used when the full retail price was paid.On the entire record, coupled with my observation of the demeanor of the respec-tivewitnesses involved as they testified, I am convinced and find that neither Crainnor Miller were aware that it was Respondent's rule or policy that employee pur-chase slips had to be made out when the full retail or list purchase price was paid.Thus, though Crain made purchases in the store other than that which precipitatedher discharge, and though Respondent offered in evidence five employee purchaseslips signed by Crain in the period beginning January 12, 1962, and extendingthrough October 3, 1962,every one of those slips contained one or more items onwhich a substantial employee's percentage discount was taken by her.Not a singleslip signed by Crainwasproduced on which no discount was taken.When Crain made her purchase during the evening of November 16, Ruwe wasstanding less than 3 feet away, a fact of which Crain was aware. Indeed, Ruwe5 Though Stephenstestifiedthat the inventory shrinkage at the "various Superexstores-wererunning ashigh as 17%," the shrinkage at Covington, at the last inventory,was only 2.2 percent.He further testified that he considered a shrinkage of not more than2 percent to be anormalshrinkage6Hardestyadmittedthat he shouldalsohave excludedmagazines,but that he failedto do so 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted he saw her make that purchase.Neither Crain nor Miller impressedme as employees who would willingly flaunt their employer's instructions, especiallyon this occasion, almost directly under Ruwe's eyes.Though I have found above that Respondent had knowledge of Crain's unionactivity, that knowledge does not establish that Ruwe discharged her because ofthat activity.Union activity conferred no privilege upon Crain to flaunt companyrules.Since it is undisputed that no employee purchase slips were made out onthe occasion in question, the crucial issue is whether Ruwe discharged Crain forthat reason or whether he was merely seeking a pretext by which to rid Respond-ent of an active union adherent.In resolving that issue, I have been fully mindful that the burden to establishthe unlawful motive rests on the General Counsel. It is equally well settled, how-ever, that direct evidence of an intention to violate the Act is not a prerequisiteto a finding of violation.Such evidence is rarely obtainable, and findings of dis-criminatorymotivation must frequently rest on inference and on circumstantialevidence.N.L.R.B. v. Piedmont Wagon and Manufacturing Company,176 F. 2d695-696 (C.A.4); Hartsell Mills Company v. N.L.R.B.,111 F. 2d 291, 293 (C.A. 4).Here, I am convinced and find that the General Counsel has sustained the burdenresting on him.Crain had been steadily employed by Respondent since the Coving-ton store was opened.During that period her salary was raised several timesin accordance with Respondent's schedule of salary adjustments.She had neverbeen criticized, reprimanded, or warned for any dereliction or neglect of duty.Under these circumstances, the reason assigned by Respondent for her dischargemust be carefully scrutinized.Though an employer may discharge or discipline an employee for any good,bad, or no reason at all, except only that he may not do so for a reason proscribedby the Act, human experience has taught that employers do not lightly, or withoutcause, dispense with the services of competent, experienced employes. It accord-ingly becomes necessary to scrutinize and consider all the circumstances surround-ing Crain's discharge.Ihave already alluded to Respondent's opposition to the entry of the UnionintoRespondent's operations.Of significance also, is the timing of Crain's dis-charge occurring as it did about a week after Respondent received notice of theBoard's Order setting aside the first election, and ordering another election to takeplace within the following 30 days.Also to be considered, is Ruwe's testimonythat though, at the time of Crain's discharge, he "was aware this kind of thingwas going on, the taking of things out of the store without writing up a purchaseslip," the evidence fails to disclose that any other employee of the store had everbeen discharged for that reason, warned, or disciplined in any other manner.In view of Ruwe's testimony just alluded to, and Crain's working record, con-siderationmust also be given to the severity of the discipline imposed upon her.Stephens testified that his instructions to the district managers pertaining to theneed for maintaining the policy in question were merely "that disciplinary actionshould be taken." In view of Crain's avowed disclaimer of knowledge that shewas required to make out the slip where the full retail price was paid, and whichin fact was paid, imposition of the most severe disciplinary action possible seemsmost unusual?By reason of all the foregoing I conclude and find that Crain was not dischargedfor the reason assigned by Respondent but because of her union activities, andthat by doing so Respondent violated Section 8(a)(1) and (3) of the Act.JudithMiller, a sophomore student at a nearby college, was employed by Re-spondent about February 1, 1962, as a salesgirl and subsequently promoted to cashier.About 2 weeks before her discharge, about 9:50 p.m., of a day when she was offwork, she came into the store to buy something to relieve a cold or sore throat.She selected some cough drops, walked to the cash register operated by Ruth Byrge,and found Ruwe checking out the adjoining register.She told Ruwe that she hada bad cold and asked him whether the cough drops she had selected were "good forit."Ruwe replied that they were, but suggested that the Cepacol tablets, whichwere then "on sale," were better. She complied with his suggestion, paid the.,on sale" 8 price of the tablets to Byrge, and walked out of the store without mak-ing out any purchase slip. She heard nothing more about it, nor is there any7 Crain testified, without contradiction, that though at the time of her discharge shewas entitled to a week's vacation, it was not given to her nor was she paid for it.sRespondent's policy provided that no discount wouldbe allowed on items already re-duced in price. SUPEREY DRUGS, INC., & SUPEREX DRUGS OF KENTUCKY 115,evidence that any criticism or discipline was imposed upon either Miller or Byrgearising from that incident.Miller testified,without contradiction,that she hadneverbeen given any instruc-tions by either Hardesty or Ruwe concerning employee purchase slips.At thetime she was hired by Hardesty, he told her "that the other girls would show [her]how to do things," and that if she had any questions, she should ask the girlsabout them.With respect to employee purchase slips, he told her that the girlswould show her "how to fill [them] out." She was subsequently told, presumablyby the "girls," that the slips had to be filled out only when employees took "a 20percent discount on something."The record conclusively establishes that Miller'splea to Ruwe on the day of her discharge, that it was her impression and beliefthat no slip was required for Crain's purchase of the previous evening, was genuine,honest, and sincere.9The events of the evening of November 16, being assigned by Respondent asthe only reason for Miller's discharge, and there being no evidence to the contrary,itmay reasonably be inferred that Respondent otherwise considered her a satis-factory employee.What has heretofore been said about the unusualness andseverity of the discipline imposd upon Crain applies more forcibly with respectto Miller.Why then, was she discharged?The General Counsel impliedly concedes, and the record establishes, that Millerhad no interest in the Union and was not engaged in its activities. Such a finding,however, does not necessarily require dismissal of the allegations pertaining to herdischarge.Discrimination in regard to the hire or tenure of employment of em-ployees, "including non-union employees, . . . or union members not known bythe employer to be union members, tends to discourage union membership andactivitiesno less than discrimination against known union members alone.Allvictims of discrimination are, in such cases, entitled to the same relief under theAct as are known union members."Arnoldivare, Inc,129 NLRB 228;EnglewoodLumber Company,130 NLRB 394.On the entire record, I am convinced and find that Ruwe and Respondent wereaware on November 17, that there was no legitimate reason for discharging Miller,but that her termination "was considered necessary by Respondent in order to givean appearance of legitimacy to" Crain's discharge.Willard's Shop Rite Markets,Inc.,132 NLRB 1146, 1149;Arnoldware, Inc., supra,andEnglewood Lumber Com-pany, supra.By discharging Miller under those circumstances, Respondent violatedSection 8(a)(1) and (3) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, appearing in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V THE REMEDYHaving found that Respondent unlawfully discriminated in regard to the hireand tenure of employment of Louise Crain and Judith Miller, I recommend thatRespondent offer each of them immediate and full reinstatement to their former orsubstantially equivalent position, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earnings they may have suf-fered by reason of the discrimination against them, by the payment to each of asum of money equal to that she normally would have earned during the period ofdiscrimination, with backpay and interest thereon computed in a manner prescribedby the Board in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.In view of the serious nature of Respondent's unfair labor practices, it willbe recommended that it cease and desist from in any manner infringing upon therights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and on the entire record inthe case,I make the following:9Respondent,in its exhaustive brief, makes no contention that Miller had any noticethat Respondent's Tuleor policy was otherwise than hadbeenreported to her by "thegirls."717-e72-----d4--vol. 143-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.By interfering with, restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,Respondent engaged in unfair laborpractices proscribed by Section 8(a) (1) of the Act.2.By discharging Louise Crain and Judith Miller, Respondent engaged in unfairlabor practices proscribed by Section 8 (a) (3) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaningof Section 2(6) and(7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law and theentire record,it is recommendedthat theRespondent,Superex Drugs, Inc , andSuperex Drugsof Kentucky,Inc., its officers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Directly,or by implication,threatening employeeswiththe withdrawal ofexisting privileges,or other economic reprisals,to discourage union membershipand activity.(b)Discouragingmembership in Retail Store Employees Union, Local 1099,Retail ClerksInternational Association,AFL-CIO,or in any other labor organiza-tion,by discharging,or in any other manner discriminating in regard to hire or tenureof employment or any term or condition of employment.(c) In any other manner interfering with,restraining,or coercing its employeesin the exercise of their right to self-organization,to form labor organizations, tojoin or assistthe above-named Unionor any otherlabor organization,to bargaincollectively through representatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Takethe following affirmative action which is necessary to effectuate the policiesof the Act.(a)Offer toLouise Crain and Judith Miller immediate and full reinstatement totheir former or substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges.(b)Make whole Louise Crain and Judith Miller for any loss of pay suffered bythem in the manner set forth in the section of this Intermediate Report entitled"The Remedy."(c)Preserve and,upon request,make available for the Board and its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due under the terms of this Order.(d) Post at all its stores in the greater Cincinnati area, copies of the attachednotice marked"Appendix."10Copies of said notice,to be furnishedby theRegionalDirector for the Ninth Region, shall,after being duly signed by Respondent's au-thorized representative,be posted by Respondent immediately upon receipt thereof,and be maintainedby itfor a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Ninth Region,inwriting,within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps it has taken to comply herewith."10 If this Recommended Order is adopted by the Board,thewords"A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the notice.In the further event that the Board's Order Is enforced by a decree of aUnited States Court of Appeals,the words"A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"A Decision and Order."11In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that. SCHOENFELD CORDAGE CO., INC.117WE WILL NOTdiscouragemembership in Retail Store Employees Union,Local1099,Retail Clerks International Association,AFL-CIO,or any otherlabor organization,by discharging any of our employees,or in any mannerdiscriminating in regard to their hire or tenure of employment or any term orcondition of employment.WE WILL NOT directly, or by implication, threatenemployeeswith the with-drawal of existing privileges or with other forms of reprisals because of theirunion membership or activities.WE WILL NOTin any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right to self-organization,to form organizations,to join or assist the above-named or any other labor organization,to bargaincollectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities,exceptto the extent that such right may be affectedby anagreement requiring mem-bership in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.WE WILL offer to Louise Crain and JudithMiller immediateand full re-instatement to their former or a substantially equivalent position,withoutprejudice to seniority and other rights and privileges,and make them wholefor anyloss of pay suffered as a result of the discrimination against them.SUPEREx DRUGS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)SUPEREx DRUGSOF KENTUCKY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Wewill notify any of the above-named employees presently serving inthe Armed Forcesof the United States of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the UniversalMilitaryTraining and ServiceAct of 1948,as amended,after discharge fromthe ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegional Office,TransitBuilding, Fourth and Vine Streets, Cincinnati,Ohio,45202,TelephoneNo. Dunbar1-1420, if theyhave any question concerning this notice or compliance with itsprovisions.Schoenfeld Cordage Co.,Inc.andLeonard L.Eythell, Curtis C.Meeker,Leo W.Eythell, James Chappel,Belton Brown, Jr.,and Leo Smothermon.Cases Nos. 23-CA-1508-1, 33-CA-1508-2,33-CA-1508-3, 23-CA-1508-4, 23-CA-1508-5, and 23-CA-1508-6.June 26, 1963DECISION AND ORDEROn April 22, 1963, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-143 NLRB No. 12.